Citation Nr: 1450501	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO. 11-33 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for cholesteatoma (also claimed as otitis media and myringitis) of the left ear.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for vertigo, and, if so, whether the reopened claim should be granted.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for paralysis of the seventh cranial nerve, and, if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962 and from October 1962 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

During the course of the appeal, service connection for bilateral hearing loss and tinnitus were granted in a May 2013 rating decision. As this constitutes a full grant of the benefits sought on appeal as to these issues, the Board finds that the issues of service connection for tinnitus and left ear hearing loss are no longer on appeal.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

With respect to the claim of service connection for a left ear cholesteatoma, upon review of the file it appears that the issue has not been previously finally adjudicated. In an October 1984 decision, the Board of Veterans' Appeals denied service connection for left ear hearing loss and in an October 1988 decision the RO declined to reopen a claim for left ear hearing loss. In the January 2010 rating decision currently on appeal, the RO declined to reopen a claim for left ear hearing loss secondary to a left ear cholesteatoma. Thus, the left ear cholesteatoma has been considered as either part of a claim for left ear hearing loss or as a cause of hearing loss, but not as an individual disability for which service connection is being claimed. As the specific issue of service connection for a left ear cholesteatoma has not been previously and finally adjudicated, reopening of the claim is not required. 38 C.F.R. § 3.156(a).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a cholesteatoma of the left ear, vertigo, and facial paralysis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 1988 decision denied reopening of claims for service connection for vertigo and facial paralysis. The Veteran was notified of his rights, filed a notice of disagreement and was issued a statement of the case, but did not file a substantive appeal.

2. The evidence associated with the claims file subsequent to the April 1988 decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1. The April 1988 RO decision is final. 38 U.S.C.A. §§ 4004, 4005 [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2. New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for vertigo and facial paralysis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to those issues is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

Further, as the decision with respect to reopening is fully favorable, the Board finds that the Veteran is not prejudiced by the Board deciding this portion of his claim, and then remanding the underlying service connection claims for further development and AOJ adjudication.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

In this case the Veteran is attempting to reopen previously denied claims for service connection for vertigo and facial paralysis. As the analysis is substantially similar for both claims, they will be addressed together. Here, the RO last finally denied reopening of service connection for vertigo and facial paralysis in an April 1988 RO decision. The Veteran was notified of the decision, filed a notice of disagreement and was issued a statement of the case, but did not file a substantive appeal. Therefore, the April 1988 decision became final. 38 U.S.C.A. §§ 4004, 4005; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

In a final October 1984 decision, the Board denied service connection for vertigo and paralysis of the seventh cranial nerve finding that they were not incurred in or aggravated by service.

The evidence of record in April 1988 consisted of the Veteran's service treatment records, VA treatment records up to 1988, and two private medical opinions concerning the Veteran's hearing loss, and lay statements from the Veteran. The evidence failed to show an in-service event, injury or disease, or that the Veteran's disabilities were causally related to his active duty service. Evidence received since the rating decision includes VA treatment records, additional lay statements from the Veteran, a private nexus opinion concerning the Veteran's vertigo and facial paralysis, lay statements from a friend of the Veteran, and further lay statements from the Veteran himself. Of particular importance is the August 2013 private medical opinion indicating that vertigo and facial paralysis are causally related to the Veteran's active duty service. There is no evidence the private physician was not competent, and the opinion is presumed credible. Justus, 3 Vet. App. at 513.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of a casual nexus between the claimed disabilities and the Veteran's active duty service. It is not redundant and raises a reasonable possibility of substantiating the claims. Therefore, reopening of the claims for service connection for vertigo and facial paralysis is warranted.


ORDER

New and material evidence having been received, the claim for service connection for vertigo is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for facial paralysis is reopened; the appeal is granted to this extent only.


REMAND

Following the issuance of the August 2011 statement of the case, the Veteran submitted additional evidence in support of his claim, which was not accompanied by a waiver of AOJ review. In response to a VA clarification letter, the Veteran indicated in October 2014 correspondence that he did not wish to waive AOJ review of the evidence. As such, the Board cannot properly consider the newly submitted evidence and must remand the claim for AOJ consideration. See 38 C.F.R. §§ 20.800, 20.1304(c).

In addition, the Board finds that further development is required. VA must provide examinations that are adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the VA examiner in March 2013 did not provide a rationale for the opinion that the claimed conditions were not due to or aggravated by the service-connected hearing loss and tinnitus, medical clarification is necessary. Further, the Board notes that it is unclear from the record whether the Veteran has a current left ear disability, to include cholesteatoma, as several VA treatment records, particularly an October 2011 record, note no signs of cholesteatoma. Thus, clarification of that point is also required.

Accordingly, the case is REMANDED for the following action:

1. Provide notice to the Veteran concerning how he can substantiate his claims as secondary to his service-connected hearing loss and tinnitus.

2.  Obtain an addendum opinion from the examiner who provided the March 2013 VA ear conditions examination, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Does the Veteran currently have a left ear disability, to include a cholesteatoma, or has such been present at any point in time since the claim was filed in June 2009?

b) If so, is it at least as likely as not (a fifty percent probability or greater) that the left ear disability was caused by: 

1) Service-connected bilateral hearing loss?

2)  Service-connected tinnitus?

c) If the left ear disability was not caused by bilateral hearing loss or tinnitus, is it at least as likely as not (a fifty percent probability or greater) that the left ear disability was aggravated (i.e., permanently worsened beyond its natural progression) by: 

1) Service-connected bilateral hearing loss?

2)  Service-connected tinnitus?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the left ear disability by the service-connected disability.

d) If not, is it at least as likely as not (a fifty percent probability or greater) that the left ear disability is otherwise causally related to his active duty service?

e) Is it at least as likely as not (a fifty percent probability or greater) that vertigo was caused by: 

1) Service-connected bilateral hearing loss?

2)  Service-connected tinnitus?

f)  If the vertigo was not caused by bilateral hearing loss or tinnitus, is it at least as likely as not (a fifty percent probability or greater) that vertigo was aggravated (i.e., permanently worsened beyond its natural progression) by: 

1) Service-connected bilateral hearing loss?

2)  Service-connected tinnitus?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of vertigo by the service-connected disability.

g)  If not, is it at least as likely as not (a fifty percent probability or greater) that the vertigo is otherwise causally related to his active duty service?

A detailed rationale supporting the examiner's opinion should be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Obtain an addendum opinion from the examiner who provided the March 2013 VA neurological opinion, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that facial paralysis was caused by: 

1) Service-connected bilateral hearing loss?

2)  Service-connected tinnitus?

b) If the facial paralysis was not caused by bilateral hearing loss or tinnitus, is it at least as likely as not (a fifty percent probability or greater) that facial paralysis was aggravated (i.e., permanently worsened beyond its natural progression) by: 

1) Service-connected bilateral hearing loss?

2)  Service-connected tinnitus?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of facial paralysis by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that facial paralysis is otherwise causally related to his active duty service?

A detailed rationale supporting the examiner's opinion should be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal as noted above and in light of the new evidence submitted by the Veteran. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


